


Exhibit 10.2


FIRST AMENDMENT TO THE
NISOURCE INC.
2010 Omnibus Incentive PLAN


BACKGROUND
A.
NiSource Inc. (the “Company”) maintains the NiSource Inc. 2010 Omnibus Incentive
Plan (the “Plan”).

B.
The Company desires to amend the Plan to provide the Officer Nomination and
Compensation Committee (the “Committee”) the authority to grant equity awards
authorized under the Plan that contain either single-trigger or double-trigger
vesting in the event of a change in control event, as the Committee deems
appropriate.

C.
Section 20.1 of the Plan gives the Officer Nomination and Compensation Committee
(the “ONCC”) of the Company’s Board of Directors the ability to amend the Plan.

D.
The ONCC approved amendment of the Plan at its meeting held October 21, 2013.

PLAN AMENDMENT
1.
Effective October 21, 2013, the first sentence of Section 16.1 of the Plan is
deleted in its entirety and replaced with the following:

Except as otherwise provided in the Plan or any Award Agreement granted
hereunder, upon a Change in Control, all outstanding Awards shall become fully
exercisable and all restrictions thereon shall terminate; provided, however,
that the Committee may determine and provide through an Award Agreement or other
means the extent of vesting and the treatment of partially completed performance
periods (if any) for any Awards outstanding upon a Change in Control.
2.    The remainder of the Plan shall remain unchanged.




